DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Applicant(s) Response to Official Action
The response filed on January 10, 2022 has been entered and made of record.  

Response to Amendment
Claims 1, 4-6, 11, and 15 have been amended.  Claims 2 and 14 have been canceled.  Claims 1, 3-13, and 15-20 remain pending in the application.  

Applicant’s arguments and/or amendments to the claims have overcome each and every claim objection and claim rejection under 35 U.S.C. 102 previously set forth in the Office Action mailed November 5, 2021.  Accordingly, the claim objection(s) and claim rejection(s) under 35 U.S.C. 102 as articulated therein are withdrawn, and the claims are in a condition for allowance.  

Allowable Subject Matter
Claims 1, 3-13, and 15-20 are allowed.  

The following is an Examiner’s statement of reasons for allowance:

et al., U.S. Pub. No. 2020/0184470; Saxena, et al., U.S. Pub. No. 2018/0129955; and, Brock, et al., U.S. Pub. No. 2020/0167338.  The prior art of does not appear to disclose, or fairly teach in reasonable combination to one of ordinary skill in the art, “determine verified template data including at least a portion of executable computer instructions; cause the verified template data to be stored with a blockchain; receive, from the blockchain, identifier data indicating the verified template data as stored with the blockchain” (claim 1), or, “sending, to a second device associated with the second party, a third request to determine the executable computer instructions are appropriate for operation with respect to the first data; receiving, from the second device, an indication that the executable computer instructions are appropriate for operation with respect to the first data” (claim 11), within the scope and context of the claimed invention(s).  

Claims 3-10, 12, 13, and 15-20 are each dependent from one of claims 1 or 11, and are therefore allowed under the same rationale.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Additionally, the closest prior art has been supplied in the record.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Brant Murphy whose telephone number is (571)272-6433. The examiner can normally be reached Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





January 21, 2022